UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1927



MICHAEL K. BROWN,

                                               Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General;
BENITA HUNT; ALICE ROLLS; SALLY CANTENBURY;
LAMONT JOHNSON; CLAUDIA PLEASANT; MS. BILLS;
DORIS BREWTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-1653-AW)


Submitted:   November 30, 2000             Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael K. Brown, Appellant Pro Se. Tawana Elaine Davis, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael K. Brown appeals the district court’s order granting

summary judgment in favor of Defendants in Brown’s civil action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Brown v. Henderson, No. CA-99-1653-AW

(D. Md. Feb. 10, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 9, 2000, the district court’s records show that it was
entered on the docket sheet on February 10, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2